DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims6-10 is withdrawn in view of newly applied 112 rejections.  Rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 are drawn to a system, however, they recite method steps. Therefore ,  it is unclear if applicant intends to claim a system or method making the scope of the claim unclear and the claim indefinite. 
Since claims 9-10 depend from claim 8, they contain essentially the same subject matter and are rejected for at least the same reasons. 

Allowable Subject Matter
Claims 1-3 and 5 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not suggest nor fairly disclose at least one anode sheet (1-4) and a plurality of cathode sheets (1-3), wherein a number of the anode sheet(s) (1-4) is n, and a number of cathode sheets (1-3) is n+1, wherein the number n is a natural number which is greater than or equal to 1, wherein the anode sheet(s) (1-4) is made of coated titanium anode, and the cathode sheets (1-3) are made of metal titanium or stainless steel; a connection interface arranged on a bottom of a middle section of the base (2-1); wherein a damping valve is accommodated in the base, a flow switch is mounted above the base and has an intake communicating with the inflow orifice (2-1-2) via the water pipe system; and a discharge orifice of the flow switch (2-3) is communicated with the outflow orifice (2-1-3) of the base (2-1) via the water pipe system, a top of the base (2-1) is connected with a first lid (2-8) one of two lids, wherein two sides of a second lid (2-4) the other lid are connected with the first socket (2-5) and a second socket (2-6) for electrically connecting with a power supply.
Allowance of claims 6-10 will be further discussed when the scope of the claims can be  better ascertained. The Examiner cannot be sure if the determination of allowance would be based on a method or system at this time. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774